     Case 2:21-cr-00214-MCS Document 45 Filed 09/01/21 Page 1 of 22 Page ID #:370



1    TRACY L. WILKISON
     Acting United States Attorney
2    SCOTT M. GARRINGER
     Assistant United States Attorney
3    Chief, Criminal Division
     ALEXANDER B. SCHWAB (Cal. Bar No. 283421)
4    DAVID H. CHAO (Cal. Bar No. 273953)
     Assistant United States Attorneys
5    Major Frauds Section
          1100 United States Courthouse
6         312 North Spring Street
          Los Angeles, California 90012
7         Telephone: (213) 894-1259/4586
          Facsimile: (213) 894-0141
8         E-mail:    alexander.schwab@usdoj.gov
                     david.chao@usdoj.gov
9
     Attorneys for Plaintiff
10   UNITED STATES OF AMERICA
11                           UNITED STATES DISTRICT COURT
12                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
13   UNITED STATES OF AMERICA,                No. CR 21-214-MCS

14              Plaintiff,                    PLEA AGREEMENT FOR DEFENDANT
                                              ZACHARY JOSEPH HORWITZ
15                   v.

16   ZACHARY JOSEPH HORWITZ,

17              Defendant.

18

19              This constitutes the plea agreement between ZACHARY JOSEPH
20   HORWITZ (“defendant”) and the United States Attorney’s Office for the
21   Central District of California (the “USAO”) in the above-captioned
22   case.   This agreement is limited to the USAO and cannot bind any
23   other federal, state, local, or foreign prosecuting, enforcement,
24   administrative, or regulatory authority.
25                              DEFENDANT’S OBLIGATIONS
26              Defendant agrees to:
27              a.    At the earliest opportunity requested by the USAO and
28   provided by the Court, appear and plead guilty to count one of the
     Case 2:21-cr-00214-MCS Document 45 Filed 09/01/21 Page 2 of 22 Page ID #:371



1    indictment in United States v. Zachary Joseph Horwitz, CR No. 21-214-

2    MCS, which charges defendant with securities fraud, in violation of

3    15 U.S.C. §§ 78j(b), 78ff and 17 C.F.R. § 240.10b-5.

4               b.    Not contest facts agreed to in this agreement.

5               c.    Abide by all agreements regarding sentencing contained

6    in this agreement.

7               d.    Appear for all court appearances, surrender as ordered

8    for service of sentence, obey all conditions of any bond, and obey

9    any other ongoing court order in this matter.
10              e.    Not commit any crime; however, offenses that would be
11   excluded for sentencing purposes under United States Sentencing
12   Guidelines (“USSG” or “Sentencing Guidelines”) § 4A1.2(c) are not
13   within the scope of this agreement.
14              f.    Be truthful at all times with the United States
15   Probation and Pretrial Services Office and the Court.
16              g.    Pay the applicable special assessment at or before the
17   time of sentencing unless defendant has demonstrated a lack of
18   ability to pay such assessments.

19              h.    Defendant agrees that any and all criminal debt

20   ordered by the Court will be due in full and immediately.           The

21   government is not precluded from pursuing, in excess of any payment

22   schedule set by the Court, any and all available remedies by which to

23   satisfy defendant’s payment of the full financial obligation,

24   including referral to the Treasury Offset Program.

25              i.    Complete the Financial Disclosure Statement on a form

26   provided by the USAO and, within 30 days of defendant’s entry of a

27   guilty plea, deliver the signed and dated statement, along with all

28   of the documents requested therein, to the USAO by either email at

                                           2
     Case 2:21-cr-00214-MCS Document 45 Filed 09/01/21 Page 3 of 22 Page ID #:372



1    usacac.FinLit@usdoj.gov (preferred) or mail to the USAO Financial

2    Litigation Section at 300 North Los Angeles Street, Suite 7516, Los

3    Angeles, CA 90012.     Defendant agrees that defendant’s ability to pay

4    criminal debt shall be assessed based on the completed Financial

5    Disclosure Statement and all required supporting documents, as well

6    as other relevant information relating to ability to pay.

7                j.   Authorize the USAO to obtain a credit report upon

8    returning a signed copy of this plea agreement.

9                k.   Consent to the USAO inspecting and copying all of
10   defendant’s financial documents and financial information held by the
11   United States Probation and Pretrial Services Office.
12               l.   Agree that all court appearances, including his change
13   of plea hearing and sentencing hearing, may proceed by video-
14   teleconference (“VTC”), so long as such appearances are authorized by
15   Order of the Chief Judge 20-097 or another order, rule, or statute.
16   Defendant understands that, under the Constitution, the United States
17   Code, the Federal Rules of Criminal Procedure (including Rules 11,
18   32, and 43), he may have the right to be physically present at these

19   hearings.    Defendant understands that right and, after consulting

20   with counsel, voluntarily agrees to waive it and to proceed remotely.

21   Defense counsel also joins in this consent, agreement, and waiver.

22   Specifically, this agreement includes, but is not limited to, the

23   following:

24                    i.    Defendant consents under Section 15002(b) of the

25   CARES Act to proceed with his change of plea hearing by VTC.

26                    ii.   Defendant consents under Section 15002(b) of the

27   CARES Act to proceed with his sentencing hearing by VTC if personal

28   appearance is deemed by the Court to be unsafe due to COVID-19

                                           3
     Case 2:21-cr-00214-MCS Document 45 Filed 09/01/21 Page 4 of 22 Page ID #:373



1    concerns.    The parties agree to use best efforts to conduct the

2    sentencing hearing in person with the Court’s approval.

3                     iii. Defendant consents under 18 U.S.C. § 3148 and

4    Section 15002(b) of the CARES Act to proceed with any hearing

5    regarding alleged violations of the conditions of pretrial release by

6    VTC or telephone, if VTC is not reasonably available.

7                               THE USAO’S OBLIGATIONS

8                The USAO agrees to:

9                a.   Not contest facts agreed to in this agreement.
10               b.   Abide by all agreements regarding sentencing contained
11   in this agreement.
12               c.   At the time of sentencing, move to dismiss the
13   remaining counts of the indictment as against defendant.           Defendant
14   agrees, however, that at the time of sentencing the Court may
15   consider any dismissed charges in determining the applicable
16   Sentencing Guidelines range, the propriety and extent of any
17   departure from that range, and the sentence to be imposed.
18               d.   At the time of sentencing, provided that defendant

19   demonstrates an acceptance of responsibility for the offense up to

20   and including the time of sentencing, recommend a two-level reduction

21   in the applicable Sentencing Guidelines offense level, pursuant to

22   USSG § 3E1.1, and recommend and, if necessary, move for an additional

23   one-level reduction if available under that section.

24                               NATURE OF THE OFFENSE

25               Defendant understands that for defendant to be guilty of

26   the crime charged in count one, that is, securities fraud, in

27   violation of 15 U.S.C. §§ 78j(b), 78ff and 17 C.F.R. § 240.10b-5, the

28   following must be true:

                                           4
     Case 2:21-cr-00214-MCS Document 45 Filed 09/01/21 Page 5 of 22 Page ID #:374



1         (1) defendant willfully used a device or scheme to defraud

2         someone, made an untrue statement of a material fact, failed to

3         disclose a material fact that resulted in making the defendant’s

4         statements misleading, or engaged in any act, practice, or

5         course of business that operates or would operate as a fraud or

6         deceit upon any person;

7         (2) defendant’s acts were undertaken, statement was made, or

8         failure to disclose was done in connection with the purchase and

9         sale of securities within the meaning of 15 U.S.C. § 78c(a)(10);
10        (3) defendant directly or indirectly used wire communications in
11        connection with these acts, making this statement, or this
12        failure to disclose; and
13        (4) defendant acted knowingly.
14        “Willfully” means intentionally undertaking an act, making an
15   untrue statement, or failing to disclose for the wrongful purpose of
16   defrauding or deceiving someone.          Acting willfully does not require
17   that the defendant know that the conduct was unlawful.
18        A fact is material if there is a substantial likelihood that a

19   reasonable investor would consider it important in making the

20   decision to purchase securities.

21        It is not necessary that an untrue statement passed through or

22   over the wire communications so long as the wire communications were

23   used as a part of the transaction.

24        It is not necessary that defendant made a profit or that anyone

25   actually suffered a loss.

26                             PENALTIES AND RESTITUTION

27              Defendant understands that the statutory maximum sentence

28   that the Court can impose for a violation of 15 U.S.C. §§ 78j(b),

                                           5
     Case 2:21-cr-00214-MCS Document 45 Filed 09/01/21 Page 6 of 22 Page ID #:375



1    78ff and 17 C.F.R. § 240.10b-5 is: twenty years of imprisonment; a

2    three-year period of supervised release; a fine of $5 million or

3    twice the gross gain or gross loss resulting from the offense,

4    whichever is greatest; and a mandatory special assessment of $100.

5               Defendant understands that defendant will be required to

6    pay full restitution to the victims of the offense to which defendant

7    is pleading guilty and agrees to make such restitution.           Defendant

8    understands and agrees that although a violation of 18 U.S.C. § 1343

9    does not constitute the count of conviction in this plea agreement,
10   this plea agreement relates to such a charge, which is an offense
11   against property, within the meaning of 18 U.S.C. § 3663A(c)(2),
12   thereby bringing this offense within the ambit of 18 U.S.C. § 3663A.
13   Defendant agrees that, in return for the USAO’s compliance with its
14   obligations under this agreement, the Court may order restitution to
15   persons other than the victims of the offense to which defendant is
16   pleading guilty, and in amounts greater than those alleged in the
17   count to which defendant is pleading guilty, so long as such persons
18   qualify as “victims,” within the meaning of 18 U.S.C. § 3663A(a)(2),

19   of defendant’s offense and/or relevant conduct.          In particular,

20   defendant agrees that the Court may order restitution to any victim

21   of any of the following for any losses suffered by that victim as a

22   result: (a) any relevant conduct, as defined in USSG § 1B1.3, in

23   connection with the offense to which defendant is pleading guilty;

24   and (b) any counts dismissed pursuant to this agreement as well as

25   all relevant conduct, as defined in USSG § 1B1.3, in connection with

26   those counts.    Defendant understands that the Court may impose, and

27   the USAO reserves the right to seek, restitution on any basis

28   permitted by law.

                                           6
     Case 2:21-cr-00214-MCS Document 45 Filed 09/01/21 Page 7 of 22 Page ID #:376



1               Defendant understands that supervised release is a period

2    of time following imprisonment during which defendant will be subject

3    to various restrictions and requirements.         Defendant understands that

4    if defendant violates one or more of the conditions of any supervised

5    release imposed, defendant may be returned to prison for all or part

6    of the term of supervised release authorized by statute for the

7    offense that resulted in the term of supervised release, which could

8    result in defendant serving a total term of imprisonment greater than

9    the statutory maximum stated above.
10              Defendant understands that, by pleading guilty, defendant

11   may be giving up valuable government benefits and valuable civic

12   rights, such as the right to vote, the right to possess a firearm,

13   the right to hold office, and the right to serve on a jury.

14   Defendant understands that he is pleading guilty to a felony and that

15   it is a federal crime for a convicted felon to possess a firearm or

16   ammunition.    Defendant understands that the conviction in this case

17   may also subject defendant to various other collateral consequences,

18   including but not limited to revocation of probation, parole, or

19   supervised release in another case and suspension or revocation of a

20   professional license.     Defendant understands that unanticipated

21   collateral consequences will not serve as grounds to withdraw

22   defendant’s guilty plea.

23        9.    Defendant and his counsel have discussed the fact that, and

24   defendant understands that, if defendant is not a United States

25   citizen, the conviction in this case makes it practically inevitable

26   and a virtual certainty that defendant will be removed or deported

27   from the United States.      Defendant may also be denied United States

28   citizenship and admission to the United States in the future.

                                           7
     Case 2:21-cr-00214-MCS Document 45 Filed 09/01/21 Page 8 of 22 Page ID #:377



1    Defendant understands that while there may be arguments that

2    defendant can raise in immigration proceedings to avoid or delay

3    removal, removal is presumptively mandatory and a virtual certainty

4    in this case.    Defendant further understands that removal and

5    immigration consequences are the subject of a separate proceeding and

6    that no one, including his attorney or the Court, can predict to an

7    absolute certainty the effect of his conviction on his immigration

8    status.   Defendant nevertheless affirms that he wants to plead guilty

9    regardless of any immigration consequences that his plea may entail,
10   even if the consequence is automatic removal from the United States.
11                                    FACTUAL BASIS

12              Defendant admits that defendant is, in fact, guilty of the

13   offense to which defendant is agreeing to plead guilty.           Defendant

14   and the USAO agree to the statement of facts provided below and agree

15   that this statement of facts is sufficient to support a plea of

16   guilty to the charge described in this agreement and to establish the

17   Sentencing Guidelines factors set forth in paragraph 12 below but is

18   not meant to be a complete recitation of all facts relevant to the

19   underlying criminal conduct or all facts known to either party that

20   relate to that conduct.

21        In or about 2013, defendant founded 1inMM Capital, LLC (“1inMM

22   Capital”), which defendant promoted as a film distribution company.

23   1inMM Capital’s principal place of business was in Los Angeles,

24   California.

25        Beginning no later than in or about March 2014, and continuing

26   through at least on or about April 6, 2021, in Los Angeles County,

27   within the Central District of California, and elsewhere, defendant

28   knowingly and willfully, by the use of the means and

                                           8
     Case 2:21-cr-00214-MCS Document 45 Filed 09/01/21 Page 9 of 22 Page ID #:378



1    instrumentalities of interstate commerce, in connection with the

2    purchase and sale of securities, used and employed manipulative and

3    deceptive devices and contrivances, in violation of Title 15, United

4    States Code, Sections 78j(b) and 78ff, and Title 17, Code of Federal

5    Regulations, Section 240.10b-5, by: (1) employing a scheme to

6    defraud; (2) making untrue statements of material facts and omitting

7    to state material facts necessary in order to make the statements

8    made, in light of the circumstances under which they were made, not

9    misleading; and (3) engaging in acts, practices, and courses of
10   business which operated and would operate as a fraud and deceit upon
11   purchasers of securities (the “investors”).         Defendant did so by
12   making and causing to be made materially false and fraudulent
13   statements and material omissions to the investors about defendant
14   and 1inMM Capital’s use of their investments.
15        In execution of the fraudulent scheme, defendant made offers to
16   investors to purchase promissory notes issued by 1inMM Capital, which
17   notes constituted “securities” within the meaning of the Securities
18   Exchange Act of 1934, by making a series of false and misleading

19   statements and by using various deceptive contrivances.           Each of

20   these statements and contrivances was material to investors.

21   Specifically, defendant falsely represented to investors that 1inMM

22   Capital would purchase distribution rights to certain films, which

23   defendant falsely claimed 1inMM Capital would then profitably license

24   to online streaming platforms such as HBO and Netflix for further

25   distribution in regions outside the United States.          To raise funds

26   for 1inMM Capital’s purported business activities, defendant

27   solicited investments from the investors by offering to sell them

28   promissory notes issued by 1inMM Capital and signed by defendant.

                                           9
     Case 2:21-cr-00214-MCS Document 45 Filed 09/01/21 Page 10 of 22 Page ID #:379



1    The promissory notes guaranteed a specified payment on a specified

2    maturity date, typically six or twelve months in the future.            Each

3    note listed the principal amount of money borrowed, which typically

4    ranged from approximately $35,000 to $1.5 million, as well as the

5    specified amount to be paid at maturity, a calculated return that

6    ranged from 25 to 45 percent.

7          In connection with the sale of these promissory notes, defendant

8    falsely represented that 1inMM Capital would use the principal amount

9    of money invested pursuant to each note to purchase distribution
10   rights for the film(s) specified as collateral for the note.
11   Defendant also falsely represented that 1inMM Capital would satisfy
12   its obligations under each note through the profits that 1inMM
13   Capital would obtain by acquiring and licensing the distribution
14   rights to the film(s) specified in each note.          Each note contained an
15   assignment of rights provision that listed the specific film(s) that
16   would serve as collateral for the note.         The assignment of rights
17   provision in each note contained express representations and
18   warranties that 1inMM Capital was the sole and exclusive owner of the

19   rights to the listed film(s).       However, as defendant then knew, his

20   representations concerning 1inMM Capital’s business activities and

21   the promissory notes themselves were false and deceptive because

22   1inMM Capital generally did not and would not acquire or possess the

23   film distribution rights for the films specified as collateral in the

24   promissory notes, and 1inMM Capital did not and would not enter into

25   any distribution agreements with the online streaming platforms for

26   these specified films.

27         In furtherance of the scheme, defendant also provided investors

28   with fraudulent copies of purported license agreements between 1inMM

                                           10
     Case 2:21-cr-00214-MCS Document 45 Filed 09/01/21 Page 11 of 22 Page ID #:380



1    Capital and the sales agents for the production companies of the

2    films identified in the promissory notes.         In fact, as defendant then

3    knew, these license agreements were fake because 1inMM Capital had

4    not acquired the film distribution rights that constituted the

5    purported collateral for the promissory notes and had not entered

6    into the asserted license agreements with the identified sales

7    agents.

8          In furtherance of the scheme, defendant also falsely represented

9    to investors that online streaming platforms had already entered or
10   committed to enter into distribution agreements with 1inMM Capital.
11   Defendant provided investors with copies of these purported
12   distribution agreements when, in fact, as defendant knew, 1inMM
13   Capital had not entered into the asserted distribution agreements
14   with the online streaming platforms and the purported copies of the
15   distribution agreements were fake.
16         In furtherance of the scheme and to lull the investors into
17   believing their funds were safely invested as he had promised,
18   defendant falsely reassured investors that any missed payments on

19   promissory notes were caused by the actions of the online streaming

20   platforms, and that payment on the notes would resume.           To support

21   these false claims, defendant sent the investors emails and text

22   messages regarding progress addressing the actions purportedly

23   causing the missed payments and the resumption of payments, which

24   defendant claimed had been sent to him by representatives of the

25   online streaming platforms.       In fact, as defendant then knew, he had

26   not been in communication with the online streaming platforms, and

27   the correspondence he was supposedly forwarding was fake.

28

                                           11
     Case 2:21-cr-00214-MCS Document 45 Filed 09/01/21 Page 12 of 22 Page ID #:381



1          Through the fraudulent scheme, defendant sold hundreds of

2    promissory notes issued by 1inMM Capital and thereby fraudulently

3    obtained at least $650 million from at least five major groups of

4    private investors.     Defendant understood that these investor groups

5    derived their investments, in part, from various sub-investors who

6    did not have direct contractual agreements with 1inMM Capital, and in

7    fact there were more than 250 such sub-investors (subject to the

8    reservation of rights in paragraph 12 below).          Defendant did not use

9    the invested money as promised but instead used the money to make
10   payments to prior investors, maintain 1inMM Capital’s facade of
11   legitimate operations, make disbursements to himself and entities he
12   controlled, and otherwise finance his own lavish lifestyle.
13   Beginning in or about December 2019, 1inMM Capital began defaulting
14   on all of its outstanding promissory notes.          Thus, to date,
15   defendant, through 1inMM Capital, is in default to investors on a
16   total outstanding principal amount of approximately $230.36 million,
17   and defendant’s scheme has caused substantial financial hardship to
18   at least five investors.

19         For the purpose of executing the above-described scheme to

20   defraud, and in furtherance of the manipulative and deceptive devices

21   described above, defendant directly and indirectly caused the use of

22   instrumentalities of interstate commerce in connection with the

23   purchase and sale of securities.        For example, on or about December

24   14, 2018, defendant caused the interstate wire transfer of

25   approximately $1,425,500 from Investor 1, located in Illinois, to the

26   1inMM Capital Account, located in California, to purchase a

27   promissory note secured by the assignment of rights to the film

28   “Active Measures.”

                                           12
     Case 2:21-cr-00214-MCS Document 45 Filed 09/01/21 Page 13 of 22 Page ID #:382



1                                  SENTENCING FACTORS

2                Defendant understands that in determining defendant’s

3    sentence the Court is required to calculate the applicable Sentencing

4    Guidelines range and to consider that range, possible departures

5    under the Sentencing Guidelines, and the other sentencing factors set

6    forth in 18 U.S.C. § 3553(a).       Defendant understands that the

7    Sentencing Guidelines are advisory only, that defendant cannot have

8    any expectation of receiving a sentence within the calculated

9    Sentencing Guidelines range, and that after considering the
10   Sentencing Guidelines and the other § 3553(a) factors, the Court will
11   be free to exercise its discretion to impose any sentence it finds
12   appropriate up to the maximum set by statute for the crime of
13   conviction.
14               Defendant and the USAO agree to the following applicable

15   Sentencing Guidelines factors:

16       Base Offense Level                       7           USSG § 2B1.1(a)(1)

17       Loss of more than $150
         million but not more than
18       $250 million                           +26       USSG § 2B1.1(b)(1)(N)

19       Substantial Financial                   +4       USSG § 2B1.1(b)(2)(B)
         Hardship to 5 or more victims
20
         Sophisticated Means                     +2   USSG § 2B1.1(b)(2)(10)(C)
21

22   Defendant and the USAO reserve the right to argue that additional

23   specific offense characteristics, adjustments, and departures under

24   the Sentencing Guidelines are appropriate.         By way of example, but

25   not limitation, the government reserves the right to argue that

26   defendant’s offense and relevant conduct resulted in substantial

27   financial hardship to 25 or more victims, and defendant reserves the

28

                                           13
     Case 2:21-cr-00214-MCS Document 45 Filed 09/01/21 Page 14 of 22 Page ID #:383



1    right to contest the number of sub-investors of the victim investor

2    groups as referenced above at page 12.

3                Defendant understands that there is no agreement as to

4    defendant’s criminal history or criminal history category.

5                Defendant and the USAO reserve the right to argue for a

6    sentence outside the sentencing range established by the Sentencing

7    Guidelines based on the factors set forth in 18 U.S.C. § 3553(a)(1),

8    (a)(2), (a)(3), (a)(6), and (a)(7).

9                           WAIVER OF CONSTITUTIONAL RIGHTS
10               Defendant understands that by pleading guilty, defendant

11   gives up the following rights:

12               a.    The right to persist in a plea of not guilty.

13               b.    The right to a speedy and public trial by jury.

14               c.    The right to be represented by counsel –- and if

15   necessary have the Court appoint counsel -- at trial.           Defendant

16   understands, however, that, defendant retains the right to be

17   represented by counsel –- and if necessary have the Court appoint

18   counsel –- at every other stage of the proceeding.

19               d.    The right to be presumed innocent and to have the

20   burden of proof placed on the government to prove defendant guilty

21   beyond a reasonable doubt.

22               e.    The right to confront and cross-examine witnesses

23   against defendant.

24               f.    The right to testify and to present evidence in

25   opposition to the charges, including the right to compel the

26   attendance of witnesses to testify.

27

28

                                           14
     Case 2:21-cr-00214-MCS Document 45 Filed 09/01/21 Page 15 of 22 Page ID #:384



1                g.    The right not to be compelled to testify, and, if

2    defendant chose not to testify or present evidence, to have that

3    choice not be used against defendant.

4                h.    Any and all rights to pursue any affirmative defenses,

5    Fourth Amendment or Fifth Amendment claims, and other pretrial

6    motions that have been filed or could be filed.

7                           WAIVER OF APPEAL OF CONVICTION

8                Defendant understands that, with the exception of an appeal

9    based on a claim that defendant’s guilty plea was involuntary, by
10   pleading guilty defendant is waiving and giving up any right to
11   appeal defendant’s conviction on the offense to which defendant is
12   pleading guilty.     Defendant understands that this waiver includes,
13   but is not limited to, arguments that the statute to which defendant
14   is pleading guilty is unconstitutional, and any and all claims that
15   the statement of facts provided herein is insufficient to support
16   defendant’s plea of guilty.
17                    LIMITED MUTUAL WAIVER OF APPEAL OF SENTENCE

18               Defendant agrees that, provided the Court imposes a total

19   term of imprisonment within the statutory maximum, defendant gives up

20   the right to appeal all of the following: (a) the procedures and

21   calculations used to determine and impose any portion of the

22   sentence; (b) the term of imprisonment imposed by the Court; (c) the

23   fine imposed by the Court, provided it is within the statutory

24   maximum; (d) to the extent permitted by law, the constitutionality or

25   legality of defendant’s sentence, provided it is within the statutory

26   maximum; (e) the amount and terms of any restitution order, so long

27   as it is less than $235 million; (f) the term of probation or

28   supervised release imposed by the Court, provided it is within the

                                           15
     Case 2:21-cr-00214-MCS Document 45 Filed 09/01/21 Page 16 of 22 Page ID #:385



1    statutory maximum; and (g) any of the following conditions of

2    probation or supervised release imposed by the Court: the conditions

3    set forth in Second Amended General Order 20-04 of this Court; the

4    drug testing conditions mandated by 18 U.S.C. §§ 3563(a)(5) and

5    3583(d); and the alcohol and drug use conditions authorized by 18

6    U.S.C. § 3563(b)(7).

7                The USAO agrees that, provided (a) all portions of the

8    sentence are at or below the statutory maximum specified above and

9    (b) the Court imposes a term of imprisonment of no less than 235
10   months’ imprisonment, the USAO gives up its right to appeal any
11   portion of the sentence, with the exception that the USAO reserves
12   the right to appeal the amount of restitution ordered.
13                       RESULT OF WITHDRAWAL OF GUILTY PLEA

14               Defendant agrees that if, after entering a guilty plea

15   pursuant to this agreement, defendant seeks to withdraw and succeeds

16   in withdrawing defendant’s guilty plea on any basis other than a

17   claim and finding that entry into this plea agreement was

18   involuntary, then (a) the USAO will be relieved of all of its

19   obligations under this agreement; and (b) should the USAO choose to

20   pursue any charge that was either dismissed or not filed as a result

21   of this agreement, then (i) any applicable statute of limitations

22   will be tolled between the date of defendant’s signing of this

23   agreement and the filing commencing any such action; and

24   (ii) defendant waives and gives up all defenses based on the statute

25   of limitations, any claim of pre-indictment delay, or any speedy

26   trial claim with respect to any such action, except to the extent

27   that such defenses existed as of the date of defendant’s signing this

28   agreement.

                                           16
     Case 2:21-cr-00214-MCS Document 45 Filed 09/01/21 Page 17 of 22 Page ID #:386



1                     RESULT OF VACATUR, REVERSAL, OR SET-ASIDE

2          20.   Defendant agrees that if the count of conviction is

3    vacated, reversed, or set aside, both the USAO and defendant will be

4    released from all their obligations under this agreement.

5                             EFFECTIVE DATE OF AGREEMENT

6                This agreement is effective upon signature and execution of

7    all required certifications by defendant, defendant’s counsel, and an

8    Assistant United States Attorney.

9                                  BREACH OF AGREEMENT
10               Defendant agrees that if defendant, at any time after the

11   effective date of the agreement, knowingly violates or fails to

12   perform any of defendant’s obligations under this agreement (“a

13   breach”), the USAO may declare this agreement breached.            All of

14   defendant’s obligations are material, a single breach of this

15   agreement is sufficient for the USAO to declare a breach, and

16   defendant shall not be deemed to have cured a breach without the

17   express agreement of the USAO in writing.         If the USAO declares this

18   agreement breached, and the Court finds such a breach to have

19   occurred, then: (a) if defendant has previously entered a guilty plea

20   pursuant to this agreement, defendant will not be able to withdraw

21   the guilty plea, and (b) the USAO will be relieved of all its

22   obligations under this agreement.

23               Following the Court’s finding of a knowing breach of this

24   agreement by defendant, should the USAO choose to pursue any charge

25   that was either dismissed or not filed as a result of this agreement,

26   then:

27

28

                                           17
     Case 2:21-cr-00214-MCS Document 45 Filed 09/01/21 Page 18 of 22 Page ID #:387



1                a.    Defendant agrees that any applicable statute of

2    limitations is tolled between the date of defendant’s signing of this

3    agreement and the filing commencing any such action.

4                b.    Defendant waives and gives up all defenses based on

5    the statute of limitations, any claim of pre-indictment delay, or any

6    speedy trial claim with respect to any such action, except to the

7    extent that such defenses existed as of the date of defendant’s

8    signing this agreement.

9                c.    Defendant agrees that: (i) any statements made by
10   defendant, under oath, at the guilty plea hearing (if such a hearing
11   occurred prior to the breach); (ii) the agreed to factual basis
12   statement in this agreement; and (iii) any evidence derived from such
13   statements, shall be admissible against defendant in any such action
14   against defendant, and defendant waives and gives up any claim under
15   the United States Constitution, any statute, Rule 410 of the Federal
16   Rules of Evidence, Rule 11(f) of the Federal Rules of Criminal
17   Procedure, or any other federal rule, that the statements or any
18   evidence derived from the statements should be suppressed or are

19   inadmissible.

20            COURT AND UNITED STATES PROBATION AND PRETRIAL SERVICES

21                                 OFFICE NOT PARTIES

22               Defendant understands that the Court and the United States

23   Probation and Pretrial Services Office are not parties to this

24   agreement and need not accept any of the USAO’s sentencing

25   recommendations or the parties’ agreements to facts or sentencing

26   factors.

27               Defendant understands that both defendant and the USAO are

28   free to: (a) supplement the facts by supplying relevant information

                                           18
     Case 2:21-cr-00214-MCS Document 45 Filed 09/01/21 Page 19 of 22 Page ID #:388



1    to the United States Probation and Pretrial Services Office and the

2    Court, (b) correct any and all factual misstatements relating to the

3    Court’s Sentencing Guidelines calculations and determination of

4    sentence, and (c) argue on appeal and collateral review that the

5    Court’s Sentencing Guidelines calculations and the sentence it

6    chooses to impose are not error, although each party agrees to

7    maintain its view that the calculations in paragraph 12 are

8    consistent with the facts of this case.         While this paragraph permits

9    both the USAO and defendant to submit full and complete factual
10   information to the United States Probation and Pretrial Services
11   Office and the Court, even if that factual information may be viewed
12   as inconsistent with the facts agreed to in this agreement, this
13   paragraph does not affect defendant’s and the USAO’s obligations not
14   to contest the facts agreed to in this agreement.
15               Defendant understands that even if the Court ignores any

16   sentencing recommendation, finds facts or reaches conclusions

17   different from those agreed to, and/or imposes any sentence up to the

18   maximum established by statute, defendant cannot, for that reason,

19   withdraw defendant’s guilty plea, and defendant will remain bound to

20   fulfill all defendant’s obligations under this agreement.            Defendant

21   understands that no one –- not the prosecutor, defendant’s attorney,

22   or the Court –- can make a binding prediction or promise regarding

23   the sentence defendant will receive, except that it will be within

24   the statutory maximum.

25                              NO ADDITIONAL AGREEMENTS

26               Defendant understands that, except as set forth herein,

27   there are no promises, understandings, or agreements between the USAO

28   and defendant or defendant’s attorney, and that no additional

                                           19
 Case 2:21-cr-00214-MCS Document 45 Filed 09/01/21 Page 20 of 22 Page ID #:389




 1   promise, understanding, or agreement may be entered into unless in a
 2   writing signed by all parties or on the record in court.
 3                PLEA AGREEMENT PART OF THE GUILTY PLEA HEARING
 4        28.    The parties agree that this agreement will be considered
 5   part of the record of defendant's guilty plea hearing as if the
 6   entire agreement had been read into the record of the proceeding.
 7   AGREED AND ACCEPTED
 8   UNITED STATES ATTORNEY'S OFFICE
     FOR THE CENTRAL DISTRICT OF
 9   CALIFORNIA
10   TRACY L. WILKISON
     Acting United States Attorney
11
12
                                                        9/1/2021
     ALEXANDER B. SCHWAB                         Date
13   DAVID H. CHAO
14
15
     ZACHA   J    EH H WITZ
16   Defendant
17
18
19
     12P
       ~
     RYANS. HEDGES
     Attorneys for Defendant
                                                 Date

     ZACHARY JOSEPH HORWITZ
20

21
22
23
24
25

26

27
28

                                       20
      Case 2:21-cr-00214-MCS Document 45 Filed 09/01/21 Page 21 of 22 Page ID #:390
..

      1                         CERTIFICATION OF DEFENDANT
      2        I have read this agreement in its entirety.        I have had enough
      3   time to review and consider this agreement, and I have carefully and
      4   thoroughly discussed every part of it with my attorney.        I understand
      5   the terms of this agreement, and I voluntarily agree to those terms.
      6   I have discussed the evidence with my attorney, and my attorney has
      7   advised me of my rights, of possible pretrial motions that might be
      8   filed, of possible defenses that might be asserted either prior to or
      9   at trial, of the sentencing factors set forth in 18 U.S.C. § 3553(a),
     10   of relevant Sentencing Guidelines provisions, and of the consequences
     11   of entering into this agreement.        No promises, inducements, or
     12   representations of any kind have been made to me other than those
     13   contained in this agreement.   No one has threatened or forced me in
     14   any way to enter into this agreement.        I am satisfied with the
     15   representation of my attorney in this matter, and I am pleading
     16   guilty because I am guilty of the charge and wish to take advantage
     17   of the promises set forth in this agreement, and not for any other

     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28
                                             21
Case 2:21-cr-00214-MCS Document 45 Filed 09/01/21 Page 22 of 22 Page ID #:391




 1                    CERTIFICATION OF DEFENDANT'S ATTORNEY

 2        I am one of ZACHARY JOSEPH HORWITZ's attorneys.       I have

 3   carefully and thoroughly discussed every part of this agreement with

 4   my client.   Further,   I have fully advised my client of his rights, of

 5   possible pretrial motions that might be filed,      of possible defenses

 6   that might be asserted either prior to or at trial, of the sentencing

 7   factors set forth in 18 U.S.C. § 3553(a), of relevant Sentencing

 8   Guidelines provisions, and of the consequences of entering into this

 9   agreement.   To my knowledge: no promises, inducements, or

10   representations of any kind have been made to my client other than

11   those contained in this agreement; no one has threatened or forced my

12   client in any way to enter into this agreement; my client's decision

13   to enter into this agreement is informed and voluntary; and the

14   factual basis set forth in this agreement is sufficient to support my

15   client's entry of a guilty plea pursuant to this agreement.



     ~                                              9 -(
16
                                                            - 2-oZ(
17                                                Date
     RYANS. HEDGES
18   Attorneys for Defendant
     ZACHARY JOSEPH HORWITZ
19

20

21

22

23

24

25

26

27

28

                                        22
